White, J.
This was an application for the rehearing of a case decided at the last term. The decision is the same' referred to in the opinion just announced in the case of Justice v. Lowe.
Parties have not the right to a rehearing after the decision of a cause by this court, unless the application comes within the provisions of section 542 of the code of civil procedure. Nor can such rehearing be ordered by the court after the term at which the judgment was entered, if the case is not within the provisions of the code referred to. Longworth et al. v. Sturgis et al., 2 Ohio St. 104.
The remedy of the plaintiff is by a re-trial of the casein the court below, or, if the case has been disposed of, by the commencement of a new suit.

Application refused.

Welch, O. J., Res, Gilmore, and McIlvaine, JJ., concurred.